MARSHALL, J.
(dissenting). It seems best to write briefly in this case, stating, without extended discussion or citation of authorities, what, to my mind, are principles firmly intrenched in the jurisprudence of this state and govern this *575case; principles ■which are important and have been worked out so carefully and stated so’ considerately and repeatedly that it would he a misfortune to have any of them overlooked or given such little significance as to Create "doubt in a field where so much has been done to render the law easily under- ' stood.
In determining whether a complaint states a good cause of action in equity, the paramount inquiry is: Does it on the whole come under one of the established heads of equity jurisprudence? The prevention of a multiplicity of suits is one of such heads.
When the paramount inquiry mentioned shall have been solved in favor of a pleading, the nest important inquiry is whether the pleader has been successful in his efforts to state a cause of action under the head selected with sufficient clearness to warrant equity jurisdiction in dealing with the matter.
The pleader in the case in hand unquestionably chose one of the recognized heads of equity jurisprudence as fitting the situation he desired to bring to the attention of the court. There were a very large number of pending suits and situations forming separate and sufficient grounds for judicial interference. The situation in that regard was one of the most distressing from the standpoint of the plaintiff and the judicial forum having to deal therewith that was ever presented for judicial consideration.
Where it is desired to prevent a multiplicity of suits the fact that many or all of them, if treated separately, would necessarily be legal actions each involving the constitutional right of a separate trial by jury, is, of itself, not necessarily material, nor is the fact necessarily material that in many of the controversies there are issues not common to others, or that the parties interested in some of the issues as to some controversies are not interested in others, or that the controversy as between some parties in some or many respects is in*576dependent of tbe controversy as between others, so long as they all originated in one transaction or are connected with a single subject matter, either directly or through the questions involved. •
The mere fact that by taking the multitude of controversies into one suit a very complicated matter will he presented is not, of itself, a fatal objection if, notwithstanding such complexity, simplicity is produced as compared with a multitude of separate actions requiring separate trials, each requiring more or less of the ground traversed at great expense in time and money in one to be again traversed in each of the others with like expenditures. The crowning feature of equity jurisprudence is its competency to take hold of a multitude of matters involving parties however numerous and interests however diversified, so long as they all have a common source or are connected with a single subject m&tter either directly or substantially, and treat all the issues of fact and law common to the many controversies, and those affecting them separately in an aggregation including the whole, and pronounce the right of the matter as to each of the parties interested in a single decree.
No common title as to one entire thing or community of rights in such thing, each party being interested in the one particular thing, title, or right to be settled by litigation, is absolutely essential to an action to prevent a multiplicity of suits. It is sufficient if there are sufficient common points as to title, rights, or questions of law or fact to warrant the court in the particular situation in opening its doors. The claims involved may be separate in time, and the relief required as to each may be different in kind, if there are so many common points of dispute that, under all the circumstances, in the judgment of the court, justice requires the situation to be dealt with as an entirety.
Subject to the principle stated, whether a particular situation is one proper to be judicially handled in equity as an *577entirety is to "be judged by its oto particular facts unrestrained by any arbitrary or certain rules. The scope of the judicial view in reaching a conclusion should not be regarded as limited by precedent. The principle marks the boundaries. The precedents are to be regarded as guides but not as limitations. Where the given situation is clearly within the principles, but not within any precedent that can be found, the doors of equity should swing open and a new precedent be made, illustrating anew the crowning merit of its jurisprudence and its capacity to expand so as to deal with all new situations as they arise.
When the case is laid under an established head of equity jurisprudence, as that to prevent a multiplicity of suits, and it is clear that such multiplicity exists, and there are numerous points of law or fact, or both, involved, or title, or rights, or subject matters rendering the numerous separate contro*-versies parts of one large subject matter, regardless of whether several or all of the numerous matters would, separately treated, judicially form separate grounds for separate Lgal actions with constitutional incidents, a question of fact is presented as to whether a court of equity ought or ought not to deal with the situation entire.
When a point is reached as above indicated the primary tribunal has a pretty wide scope within which to exercise judgment and its conclusion should not be disturbed on review unless it appears to be clearly wrong; so manifestly wrong as not to leave any substantial doubt on the question.
The last foregoing rule does not apply where it is plain that the court reached its conclusion guided by mistaken notions as to the legal principles involved.
ISTow we will briefly apply the principles stated to the complaint before us.
As before indicated, the complaint shows the existence of a very large number of controversies requiring judicial solution. The number is so large and the time required to* try *578each by itself so great that, if separate trials be accorded, either there must be such delay in the final determination of all the litigation as to render ,the legal remedy very inefficient as regards the plaintiff, or most or all other matters which have equal claims with the particular matter to be heard, and which of themselves require much, if not most, of the time of the court, must give way, to the prejudice and perhaps in many cases practical denial of justice. The expense of trying one or more subject matters separate from the rest would be very large and would be necessarily repeated as to each such matter. In the aggregate, the expense would be many times more as to the plaintiff than it would be if' the entire controversy could be settled in one action, and if so settled the expense as to each defendant would, in all probability, whether he prevailed or not, be very much less than in case of a separate trial in a separate action, whether he prevailed or not. Trials relating to the matters involved, of the same nature as each of those which would be required if the numerous matters were tried separately, have been had in the past, covering a period of many years, characterized by many appeals to this court without any material progress having been made, as appears,.respecting the facts, toward a final determination of the entire litigation.
The claim of the appellant primarily and in its general nature as to each defendant is the same. All of the adverse claims had a common origin: the alleged adverse entry and holding of the entire tract of land by Muza. The adverse claims have many important common points of law and fact. The claim of the plaintiff as to interruptions of the adverse holding by Muza, if such adverse holding ever existed, is common to most, if not all, of the defendants. The dominant issues characterized by the most serious difficulties, both as to the law and the facts, relate to the claimed adverse holding by Muza, and the litigation in that regard must necessarily be the same as to each, or nearly so, of the defendants.
*579Taking the situation as above pictured, and the picture, we think, is inadequately rather than over drawn, did the trial court fail in the exercise of judgment ? At this point we hesitate. Great respect should he entertained here for the decision of trial courts on matters of fact. It should stop-, at least, very little, if anyj short of the dignity given to decisions by juries. Where there was a mistake as to legal guidance the matter must he treated here substantially as a court of original jurisdiction or sent back for retrial in the light of correct legal principles.
While it is very difficult to see how the trial court reached the conclusion complained of, it seems there is reasonable doubt on the question; yet the case is so near the boundary line between reasonable doubt and absence of it as to cause hesitation. There is good ground for belief that the trial court reached its conclusion by mistake of law. That belief may well be acted upon and probably ought to be. To our minds, assuming as we may fairly do that the prevailing party below contended there as to the law the same as here, it may well be that important legal principles were wholly overlooked or not adequately appreciated, and the decision complained of was the result. In our judgment, a court of equity ought, on the facts stated, to open its doors and put its strong arms around the entire situation involving all the numerous separate minor controversies mentioned in the complaint, and settle the same in one trial and by one judgment.
To that end it seems the order appealed from should be reversed and the cause remanded with proper directions.
A few words seem to be advisable directed specially to the opinion of the court to the end that if it be wrong the effect ’ as regards future cases may be minimized.
As I understand it, the discussion includes much that is not matter of decision. The conclusion upon which the final decision rests, I take it, is found in the concluding paragraphs, in which the rule of Johnson v. Swanke, 128 Wis. 68, *580107 N. W. 481, is adopted. The difficulty is that the question of whether the court below decided the matter guided by proper rules of law was overlooked. It is well, as it seems, it is held that upon the facts it was for the trial court to determine by the exercise of judgment whether equity jurisdiction should be exercised or not.
The reference to the language in Johnson v. Swanlce, as if it negatived the idea that when one person has a cause of action against each of several he cannot under any circumstances sue all in one action in equity and thereby prevent a multiplicity of suits, is quite misleading. It is not supposed any member of the court thought the language quoted from the Johnson Case in the court’s opinion here would be regarded as holding that one cannot sue all of a class as well as a class or any one of them in behalf of all sue one in a proper case for the prevention of a multiplicity of suits. The contrary would be out of harmony with the most familiar of elementary principles in equity. 1 Pom. Eq. Jur. (3d ed.) § 251. It is there said, the prime essential in each case is that “there must be some common relation, some common interest, some common, question,” but not necessarily any relation between the individual members of the class and their common adversary “constituting privity” as that term is ordinarily understood. In view of the quoted language and the following, in the summing up of the matter after reviewing a multitude of authorities, “the jurisdiction has been exercised in a great variety of cases where the individual claimants were completely separate and distinct, and the only community of interest among them was in the question at issue and perhaps in the kind of relief ” (1 Pom. Eq. Jur. § 269), it hardly can be said that the complaint in hand is not supported by Pomeroy to the extent of presenting a question of fact as to' whether equity should open its doors or not.
I take issue most decidedly with the statement of my breth*581ren that portions of the test in Pomeroy are inconsistent with that in secs. 268 and 269. All seem to be in perfect harmony when one keeps in mind the author’s division of situations into four classes, his presentation of diverse views of courts, with some of which he does not agree, and his final summing up in the sections referred to as to the particular class of circumstances to which the instance in hand belongs.
I would not discredit, as it seems the opinion of the court does, the views of so eminent an author as Professor Pomeroy expressed in the sections above referred to, by quoting from a court, which, though of high repute, is without special prominence in the field of equity jurisprudence, since our own court has gone quite as far as the author suggests, and the criticised language has been quoted with approval by the supreme court of the United States and most of the courts of this country. An examination of the note to sec. 269 aforesaid shows that one can almost call the roll of the federal and state courts on the subject. In Hale v. Allinson, 188 U. S. 56, 23 Sup. Ct. 244, it was said:
“We are not disposed to deny that jurisdiction on the ■ ground of preventing a multiplicity of suits may be exercised in many cases on behalf of a single complainant against a number of defendants, although there is no common title or community of rights or interest in the subject matter among such defendants, but where there is a community of interest among them in the questions of law and fact involved in the general controversy.”
Is it not a mistake to say that according to Pomeroy there must be some community of interest in the subject matter, or community of title from which all the claims arise, in view of the quoted language?
Erom the rules we have stated, which are fully sanctioned by the authorities, the fact that in each of the minor controversies here there may be an issue as to betterments requiring substantially independent consideration, also an issue as to *582continuity of possession after Muza’s possession terminated, does not preclude the exercise of equity jurisdiction. Such diversity of issues and questions is common in equity cases.
Siebecicer, J. I concur in the opinion of Marshall, J„
A motion for a rehearing was denied December 13, 1907.